Citation Nr: 1116447	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-27 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic headaches as the residual of concussion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to October 1977.

This case comes before the Board of Veterans' Appeal (Board) on appeal of an October 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This case was previously before the Board in November 2007, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review,

Upon review of this case, and, in particular, correspondence dated in December 2009, it is unclear whether, in addition to the issue currently before the Board, the Veteran seeks entitlement to increased evaluations for service-connected bilateral hearing loss and tinnitus.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are however, being referred to the RO for clarification, and, if necessary, appropriate action.

This appeal is once again being remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

On March 25, 2009, the Veteran was afforded a hearing before a traveling Veterans Law Judge at the VARO located in Reno, Nevada.  

In correspondence of February 2011, the Veteran was informed that the Veterans Law Judge who had conducted his March 2009 hearing was no longer employed by the Board.  In that same correspondence, the Veteran was informed that, although a decision could be reached on the appellate record as it currently existed, the Board would like to offer him the opportunity to testify at another hearing.

In correspondence of March 2011, the Veteran informed the Board that he would like to appear at a hearing before another Veterans Law Judge at his local RO.

The Veteran has not yet been afforded that hearing before a Veterans Law Judge.  Nor has his request for such a hearing been withdrawn.

Accordingly, the case is once again REMANDED to the RO/AMC for the following action:

The RO/AMC should take appropriate action to schedule 
the Veteran for a hearing before a traveling Veterans Law 
Judge at the RO located in Reno, Nevada.  A copy of the 
letter scheduling the Veteran for that hearing, along with a 
transcript of the hearing, should be included in the claims
folder.

Following completion of the above action, the Veteran's claims folder, if in order, should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



